Citation Nr: 1410958	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and issued by the RO in Detroit, Michigan.

In December 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  He also provided testimony before the undersigned via videoconference in July 2012.  Transcripts of both hearings have been associated with the claims file.

In October 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, the degenerative changes of the thoracolumbar spine claim were granted by the AMC in a February 2013 rating decision.  This claim was previously on appeal before the Board in October 2012.  Following the grant, the Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The bilateral hearing loss and tinnitus claims were then returned to the Board from the AMC.  Upon reviewing the claims folder, the Board referred the claims to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in November 2013 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to that opinion and those comments have been included in the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The probative medical opinion evidence shows that the Veteran's bilateral hearing loss is not etiologically related to in-service noise exposure. 

2.  The probative medical opinion evidence shows that the Veteran's tinnitus is not etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In a June 2008 VCAA letter sent to the Veteran prior to the appealed November 2008 rating decision, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records and private treatment records.  As noted above, the Board obtained an advisory medical opinion in November 2013.  The Board is cognizant of the Veteran's representative's arguments concerning the adequacy of the opinion.  The Board, however, finds that the opinion is adequate.  The opinion is based on a review of the claims file and knowledge of the Veteran's relevant medical history, consideration of the contentions of the Veteran (exposure to a firing of a tank-mounted canon), and supported by a rationale.  Regardless of the onset of symptoms claimed by the Veteran, the objective evidence contemporaneous to the Veteran's service shows no hearing loss in service, and Dr. G.B. discounted the likelihood of a delayed-onset sensorineural hearing loss arising from earlier noise exposure.  Therefore, the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  The Veteran was also provided an opportunity to set forth his contentions during the July 2012 Board video hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  The Board notes that the issues were addressed at the 2012 hearing and the development (nexus opinion) necessary to substantiate the claims was ordered by the Board.  Thus, no Bryant concerns are present here.   

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, providing testimony at the Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  Also, the Board finds that any Stegall violations were cured by the Board's procurement of an advisory medical opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.	Service Connection

The Veteran claims that his current bilateral hearing loss and tinnitus are due to his active military service.

Generally, in order to establish direct service connection, three elements must be established.  There must be:  (1) evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, (3) evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Taking the first element of service connection of a current diagnosis, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the military service.  However, a hearing loss disability by these standards must be currently present.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 157.

Medical records establish that the Veteran has current bilateral hearing loss and tinnitus diagnoses.  For instance, at the October 2008 VA audiological examination, the Veteran had the following audiogram results:




HERTZ



500 
1000
2000
3000
4000
RIGHT
15
15
20
70
65
LEFT
15
15
30
75
70

These results satisfy the VA hearing impairment requirement under 38 C.F.R. § 3.385.  The VA examiner diagnosed the Veteran with normal hearing through 2000 Hertz, precipitously sloping to a moderately-severe sensorineural hearing loss from 3000-8000 Hertz (noise-induced pattern), greater in the left ear.  The VA examiner also noted the Veteran's current complaints of tinnitus.  Thus, the Veteran has satisfied the first requirement of service connection.

There is also evidence suggesting an in-service incurrence of noise exposure.  Specifically, at his December 2010 DRO hearing, the Veteran testified that during service he was sent to inform the personnel in a tank with a 105 Howitzer to pull off from the firing line until radio communications could be restored, but the tank fired while he was on his way there-within 15 or 20 feet of the tank.  See DRO hearing transcript, page 2-3.  The Veteran reported that he did not seek treatment for his hearing loss and tinnitus in service because he was told that he would be alright.  Id., p. 3.  The Veteran also testified that he worked as a steam fitter after service, and that he used hearing protection when working with hammer drills and jack hammers.  Id., p. 5.  The Veteran stated that he got his hearing checked a long time after he left military service.  Id., p. 3.  He asserted that his tinnitus was also caused by his military service.  Id., p. 5.  At his July 2012 hearing before the undersigned, the Veteran again reported that he was exposed to the firing of a 105 Howitzer from a tank.  See Board hearing transcript, page 9, 10-11.  The Veteran stated that he was 20 or 25 feet away from the tank when it fired, and that "The sound shock affect[ed] me as...it was ringing in my ears for a long time after that.  I still have problems with that."  Id., p. 9.  The Veteran noted that he did not seek medical treatment at that time because the officer in charge told him that it would get better in a few days.  Id., p. 9.  The Veteran also stated that, after service, he was comfortable when hearing the television at what had previously been a bothersomely loud volume to him.  Id., pp. 9, 12.  He also testified to experiencing ringing in his ears since the in-service incident.  Id., pp. 11-12.  Thus, the record establishes that the Veteran had in-service noise exposure. 

The mere fact of in-service noise exposure is not enough, however, there must be chronic disability resulting from such noise exposure.  In-service Reports of Medical Examination dated November 1964, April 1965, and October 1966 reflect that the Veteran's audiometric readings were as follows:

Nov. 1964


HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
5 (20)
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
5 (20)
0 (10)
-5 (5)
0 (10)
5 (10)

Apr. 1965


HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
5 (20)
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
5 (20)
0 (10)
-5 (5)
0 (10)
5 (10)

Oct. 1966


HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
5 (20)
5 (15)
5 (15) 
N/A
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
N/A
5 (10)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The numbers above in parentheses represent the ISO-converted audiometric readings; the numbers on the left are the unconverted ASA readings.

VA initially provided the Veteran with a compensation and pension audiological examination in October 2008.  At the examination, the Veteran reported that he was exposed to noise when a tank cannon unexpectedly fired from about 20 feet away from him while it was on the tank crew qualification line.  The Veteran experienced tinnitus "very infrequently" and was uncertain of the date and circumstances of its onset.  The VA examiner found that, "When comparing the Induction and Separation audiological examinations there is no Standard threshold shift (STS) evident. . .  Etiology of very infrequent tinnitus is deemed normally occurring.  Therefore, the [V]eteran's hearing loss and tinnitus are not caused by, or a result of military service noise exposure."  In November 2012, another VA examination and opinion was provided in the Disability Benefits Questionnaire (DBQ) format.  The VA examiner found that "[t]here is no scientific basis for delayed onset noise-induced hearing loss per Institute of Medicine Landmark Study on military noise exposure."  For the opinion on tinnitus, the VA examiner explained that "there is no documented or reported noise exposure event associated with tinnitus onset." 

The Board obtained an advisory medical opinion in November 2013 because the prior opinions were inadequate.  In response to the question of whether the Veteran's current sensorineural hearing loss was consistent with the noise trauma reportedly sustained by the Veteran in January 1966 when the Veteran was unexpectedly exposed to the firing of a tank-mounted canon near the Veteran's position, Dr. G.B. noted that the Veteran currently demonstrated a bilateral high-frequency sensorineural hearing loss.  Dr. G.B. observed that the presence of this hearing loss had been documented since at least February 2006 both by VA audiologists and by audiologists in the private sector.  Dr. G.B. maintained that the Veteran's hearing loss was consistent with noise exposure and consequently, the Veteran's current hearing loss was consistent with hearing loss expected from the noise trauma the Veteran sustained in 1966.  Dr. G.B. then noted however that while the type of hearing loss the Veteran had was consistent with exposure to noise trauma, he did not in fact sustain permanent damage from such exposure.  Dr. G.B. opined that it was less likely than not that the Veteran's current hearing loss was the result of noise exposure sustained in service.  Dr. G.B. noted that there was no evidence in the record of a worsening of hearing while the Veteran was in the military.  The separation audiogram showed no significant threshold shift at any of the frequencies measured in either ear compared to the induction audiogram.  Dr. G.B. maintained that the likelihood of a delayed-onset sensorineural hearing loss arising from earlier noise exposure was remote, and he provided a rationale for this conclusion.  Dr. G.B. further maintained that the Veteran had a history positive for significant occupational noise exposure and for recreational noise exposure, both in the years following the Veteran's discharge from active duty.  Dr. G.B. indicated that these factors would seem a more likely cause for the Veteran's late-onset hearing loss.  In regard to the Veteran's tinnitus, Dr. G.B. reported that the Veteran's tinnitus with and without audiological evidence of hearing loss could be consistent with noise exposure, and consequently, the Veteran's current tinnitus was consistent with tinnitus expected from the noise trauma the Veteran sustained in 1966.  Dr. G.B. maintained, however, that the likelihood of the tinnitus arising from the Veteran's military noise exposure was more problematic due to the presence of contradictory evidence provided by the Veteran.  Dr. G.B. noted that there was little doubt that the Veteran experienced tinnitus in the time immediately following his noise trauma in 1966 as such tinnitus was often noticed following noise exposure and might resolve with no further tinnitus noted.  Dr. G.B. maintained that whether or not the Veteran's current tinnitus extended from that episode of military noise trauma to the present was unclear.  At the October 2008 VA examination, the Veteran reported that he was uncertain regarding when his current tinnitus began.  Dr. G.B. noted that if validity was given to this report, it was less likely than not that the Veteran's current tinnitus was the result of his military duty.  Dr. G.B. observed that the Veteran denied any ear problems at his separation physical.  Dr. G.B. contended that one would expect that tinnitus would be one of those ear-related troubles that the Veteran denied on that occasion.  There was no evidence to suggest that delayed-onset tinnitus was a clinical entity.  The Veteran also had a history positive for significant occupational noise exposure and for recreational noise exposure, both in the years after the Veteran's discharge from service.  Dr. G.B. indicated that these factors would seem a more likely cause for the Veteran's late-onset tinnitus.  Dr. G.B. reiterated that there was contradictory evidence provided by the Veteran that suggested that his current tinnitus was continuous with the tinnitus noticed following his episode of noise trauma in 1966. Dr. G.B. referenced testimony the Veteran provided at the RO hearing and at the Board hearing.  Dr. G.B. maintained that if validity was given to these reports (both provided after the Veteran's initial account in 2008), then it was at least as likely as not that the Veteran's current tinnitus was the result of his military noise exposure.  

The Board finds that the November 2013 advisory medical opinion is the most probative opinion of record because it is based on a review of the claims file and knowledge of the Veteran's relevant medical history, and consideration of the contentions of the Veteran (exposure to a firing of a tank-mounted canon) and the likelihood of a delayed-onset sensorineural hearing loss arising from earlier noise exposure in light of normal in-service audiometric tests.  The opinion is supported by a rationale based on sound medical principles.  Therefore, the opinion is entitled to the greatest evidentiary weight.  In regard to tinnitus, the Veteran's later statements are inconsistent with earlier statements in 2008 when the Veteran initially reported that his tinnitus was very infrequent, that he did not really notice it very much, and that he was uncertain of the date of onset.  The Board also observes that the Veteran did not report experiencing ringing in his ears at his separation physical.  Dr. G.B. contended that there is no evidence to suggest that delayed-onset tinnitus is a clinical entity.  The credibility of assertions of tinnitus is crucial given the subjective nature of the disability.  In light of the foregoing, the Board cannot find that there is credible evidence of current tinnitus extended from the episode of military noise trauma to the present.  Thus, the negative opinion is dispositive of the issue.  Also, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current hearing loss and tinnitus are etiologically related to in-service noise exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The probative medical opinion evidence shows that the Veteran's bilateral hearing loss and tinnitus are not etiologically related to in-service noise exposure.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted. 

(CONTINUED ON NEXT PAGE)







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


